SULLIVAN, Chief Judge
(dissenting):
I dissent from the majority opinion. I conclude that, as a matter of law, appellants did not wrongfully dispose of military property as required by Article 108, Uniform Code of Military Justice, 10 USC § 908. United States v. Faylor, 8 USCMA 208, 24 CMR 18 (1957); cf United States v. Holland, 25 MJ 127, 128 (CMA 1987) (Sullivan, J., dissenting).
Pursuant to their guilty pleas, appellants were found guilty of the wrongful disposition of military property, Article 108(3), as a lesser-included offense of willful misbehavior before the enemy (by casting away arms or ammunition), Art. 99, UCMJ, 10 USC § 899. Article 108 provides:
Any person subject to this chapter who, without proper authority—
(1) sells or otherwise disposes of;
(2) willfully or through neglect damages, destroys, or loses; or
(3) willfully or through neglect suffers to be lost, damaged, destroyed, sold, or wrongfully disposed of;
any military property of the United States, shall be punished as a court-martial may direct.
(Emphasis added.)
The legal issue on this appeal is whether there was a wrongful disposition. In United States v. Faylor, supra, this Court held that an unauthorized abandonment of military property is a disposition within the meaning of Article 108. 8 USCMA at 209, 24 CMR at 19. However, the precise definition of abandonment was not explicitly set forth, perhaps because Faylor involved a more obvious type of abandonment, i.e., a government vehicle was abandoned below the embankment of a narrow road and was discovered 6 days later. Nevertheless, Faylor does provide the foundation for a three-prong test for determining abandonment.
First, the act must be “a surrender of dominion and control over the property for the time it is out of the hands of authorized persons.” United States v. Faylor, supra. Second, the Government must be “deprived of the use of the property.” Id.; see United States v. Holland, supra at 128 (Sullivan, J., dissenting); see also United States v. West, 17 MJ 145, 148 (CMA 1984) (Everett, C.J., dissenting) (“[T]he gravamen of Article 108 is the loss to the United States of the benefit and use of military property.”). And third, implicit in the act must be an intent to temporarily or permanently deprive the Government of the property. See United States v. Faylor, supra (citing United States v. Brown, 8 USCMA 18, 23 CMR 242 (1957)).
Although appellants surrendered dominion and control over the rifles and bayonets, they did not deprive the Government of the weapons. CSM Cook and the company first sergeant were immediately available, and arguably had a duty, to secure the rifles and bayonets. Notwithstanding the fact that placing the rifles and bayonets on the ground is not the proper turn-in procedure, such action did not deprive the Government of control over the use of the military property. Finally, appellants’ actions simply do not support the inference that they intended to temporarily or permanently deprive the Government of the weapons. Their actions might be tantamount to a dereliction of duty to secure an individual weapon, see para. 4-lb(l), Army Regulation 190-11 (31 March 1986), but not wrongful disposition of military property by abandonment.
Applying this three-prong test for abandonment to the case sub judice, I conclude that appellants may not be convicted of wrongful disposition of military property by placing their rifles and bayonets on the ground in the vicinity of their superior non-commissioned officers. Furthermore, the respective military judges did not fully inform appellants of the element of wrongfully disposing. Moreover, they did not establish the factual components of the guilty plea. See United States v. Care, 18 USCMA 535, 540, 40 CMR 247, 252 (1969).